meet the imprisonment requirement of NRS 34.724, he was not eligible for
                 post-conviction habeas relief. See id. For this reason, we

                             ORDER the judgment of the district court AFFIRMED.




                                                    Pickering


                                                    -   VertA9i-                J.
                                                    Parraguirre



                                                    Saitta


                 cc:   Hon. Abbi Silver, District Judge
                       Turco & Draskovich
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e